Citation Nr: 1423188	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  99-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back strain prior to April 7, 2009, and to a rating higher than 40 percent since.

2.  Entitlement to service connection for scoliosis and degenerative disc disease (DDD) of L4-L5 and L5-S1 with facet arthrosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During the pendency of this appeal, however, jurisdiction was transferred to the RO in Togus, Maine, then to the RO in Boston, Massachusetts, and eventually back to the Togus RO.  That RO certified the appeal to the Board.

The Board issued a decision in July 2004 denying the Veteran's claim for a higher rating for his low back disability.  He appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a Joint Motion, the Court issued a June 2005 Order vacating the Board's decision and remanding the claim to the Board for compliance with directives specified.  To comply with the Court's Order, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, in July 2005.

After considering additional evidence obtained on remand, the RO in Togus issued a February 2010 decision increasing the rating for the Veteran's low back strain from 20 to 40 percent as of April 7, 2009.  So the rating increase was not made retroactive to the date of receipt of this claim, only instead back to the date of a VA compensation examination showing the disability met the requirements for this higher percentage rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Thus, the issue once this claim was returned to the Board was whether the Veteran was entitled to a rating higher than 20 percent for this low back (lumbosacral) strain prior to April 7, 2009, and whether he had been entitled to a rating higher than 40 percent since.  The Board remanded this claim again in April 2011 for still further development and consideration.

The issue of entitlement to service connection for additional low back disability, that is, aside from the lumbosacral strain, namely, for mild scoliosis and DDD of L4-L5 and L5-S1 with facet arthrosis had been raised by the record, but had not been adjudicated by the RO in the first instance as the Agency of Original Jurisdiction (AOJ).  So before deciding whether the ratings for the lumbosacral strain before and since April 7, 2009, were appropriate, and whether the Veteran also was entitled to a TDIU, the Board again remanded these claims in October 2012.  That additional remand, however, was directly to the RO rather than via the AMC since the Veteran had elected to be represented going forward in this appeal by a private attorney.

In an intervening July 2012 motion, the Veteran's attorney had requested a complete copy of all documents added to the Veteran's claims files since the attorney's last request on June 5, 2012, so the prior month.  No documents had been added to the file since then, besides a general letter to the Veteran dated in July 2012 regarding the appeal process in which his attorney already had been sent a copy.  In addition, the Veteran's attorney had requested an extension of 60 days in which to provide additional argument regarding the Veteran's claims.  But in light of the then current notice to the Veteran's attorney that additional documents had not been added to the Veteran's claims files, and the need to remand the Veteran's claims for additional development and consideration, regardless, the attorney would have ample time on remand to provide further argument regarding the claims.  See generally 38 C.F.R. § 20.1100(b) (2013) (A remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of an appeal).

Also in December 2012, the RO issued a statement of the case (SOC) concerning the Veteran's claimed entitlement to a TDIU and, in response, his attorney filed a substantive appeal (VA Form 9) in January 2013, on his behalf, completing the steps necessary under 38 C.F.R. § 20.200 to perfect the appeal of this derivative TDIU claim to the Board.

A supplemental SOC (SSOC), which as well was issued in December 2012, continued to deny a rating higher than 20 percent for the low back strain prior to April 7, 2009, and a rating higher than 40 percent since.

The claims for increased ratings for the low back strain and entitlement to a TDIU returned to the Board, and in June 2013 the Board granted a separate 10 percent rating for associated radiculopathy of the left leg, but otherwise denied higher ratings for the Veteran's low back strain.  The RO implemented that grant of benefits for the left leg radiculopathy in an August 2013 rating decision, assigning a 10 percent rating retroactively effective from April 7, 2009.  While the Veteran has up to one year to file a notice of disagreement (NOD) with that decision to initiate an appeal of that rating and/or effective date, as of this time he has not separately appealed these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  The claim for a TDIU was again remanded by the Board in June 2013 for still further development.

Meanwhile, the Veteran again appealed the Board's decision to the CAVC.  Pursuant to another Joint Motion in February 2014, the Board's June 2013 denial of higher ratings for low back strain was remanded back to the Board on the basis that a February 2013 request by the Veteran's attorney for an extension of time to submit additional evidence and argument had not been addressed, thereby denying the Veteran due process of law.

A January 2014 SSOC continued the denial of the TDIU claim, so it since has been recertified to the Board.

The Board, however, is again remanding these claims to the AOJ.


REMAND

In a November 2012 rating decision, the RO denied entitlement to service connection for mild scoliosis with DDD of L4-L5 and L5-S1 with facet arthrosis.  The Veteran was notified of that decision denying this claim in a December 2012 letter.  In June 2013, in response, his attorney filed an NOD contesting the denial of that additional claim.  The Board therefore must remand this claim for provision of an SOC and, in response to that, to give the Veteran and his attorney opportunity to also file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary according to 38 C.F.R. § 20.200 to perfect the appeal of this additional claim to the Board.  See Manlincon v. West, 12 Vet. App. 119 (1998).

The Veteran's claims for higher ratings for his low back strain and derivative entitlement to a TDIU are impacted by the outcome of this claim of entitlement to service connection for other low back disabilities, namely, the mild scoliosis and DDD of L4-L5 and L5-S1 with facet arthrosis.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See, too, Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).


In addition, the Veteran's most recent VA examination for his low back disability was in April 2009, so more than 5 years ago.  In an April 2014 submission, his attorney asserted that the disability had worsened significantly since that examination and, therefore, requested another examination.  Therefore, one should be scheduled before readjudicating this claim.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Also, as this claim is being remanded, the Veteran's most recent VA treatment records should also be obtained and associated with the claims file for consideration.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran and his attorney an SOC in response to the June 2013 NOD concerning the November 2012 denial of service connection for scoliosis and DDD of L4-L5 and L5-S1 with facet arthrosis.  Also advise them that, for the Board to have jurisdiction to adjudicate this additional claim, they still need to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC.  Should they submit a timely substantive appeal, this claim should be returned to the Board for further appellate consideration.

2.  Obtain the Veteran's treatment records for the period from August 2012 through the present and associate them with the claims file for consideration.


3.  Upon receipt of all additional records, schedule another VA compensation examination of the Veteran's lumbar spine reassessing the severity of his service-connected low back strain (to reiterate, they are still trying to establish entitlement to service connection for scoliosis and DDD of L4-L5 and L5-S1 with facet arthrosis).  So, in the meantime, only the low back strain is to be considered service connected.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  All necessary diagnostic testing and evaluation must be performed.  

The examiner is asked to answer the following:  

Please identify the current symptoms and severity of the Veteran's service-connected low back disability (specifically, the low back strain, not also the scoliosis and DDD of L4-L5 and L5-S1 with facet arthrosis, unless it is not possible or feasible to differentiate or distinguish what measure of symptoms is attributable to one versus the other).  This includes especially indicating:  

(a).  The range of motion of the lumbar spine and where pain begins; 

(b).  The range of motion on repetitive testing, including where pain begins; 


(c).  Whether there is any additional limitation of range of motion or limitation of function or functional loss otherwise, including due to weakness, fatigability, incoordination, lack of endurance, less movement, etc.; 

(d).  Whether there is objective evidence of painful motion; 

(e).  Whether there is muscle spasm, including based on the Veteran's own report;  

(f).  Whether arthritis is present; 

(g).  Whether there are neurological manifestations of the service-connected low back disability; if there are, specify them and describe their severity; and

(h).  Whether there have been any incapacitating episodes in the past 12 months that included bed rest that was specifically prescribed by a physician. 

(i).  Again, to the extent possible, identify which lumbar spine symptoms are attributable to lumbosacral strain versus those attributable instead to scoliosis, DDD, or facet arthrosis, and which symptoms are attributable to any other conditions that also may be present.

It is most essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.

4.  Ensure the examiner's opinion is responsive to the applicable rating criteria and questions specifically asked.  If it is not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims for a rating higher than 20 percent for the low back strain prior to April 7, 2009, and to a rating higher than 40 percent since, as well as for a TDIU in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

